Citation Nr: 1315749	
Decision Date: 05/14/13    Archive Date: 05/15/13

DOCKET NO.  09-28 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) under the provisions of 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to October 1975, and he died in November 2007.  The appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the appellant's claim for service connection for the cause of the Veteran's death and for DIC.

The issue of compensation benefits under the provisions of 38 U.S.C.A. § 1151 (West 2002) for the cause of the Veteran's death due to treatment at a VA facility has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  During the hearing in March 2013, prior to the promulgation of a decision in the appeal, the appellant stated that she wished to withdraw her appeal on the issue of entitlement to service connection for the cause of the Veteran's death.

2.  During the hearing in March 2013, prior to the promulgation of a decision in the appeal, the appellant stated that she wished to withdraw her appeal on the issue of entitlement to DIC.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant on the issue of entitlement to service connection for the cause of the Veteran's death have been met. 38 U.S.C.A. § 7105(b)(2)(d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

2.  The criteria for withdrawal of an appeal by the appellant on the issue of entitlement to DIC have been met.  38 U.S.C.A. § 7105(b)(2)(d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  C.F.R. § 20.204.

In the present case, during the hearing before the undersigned in March 2013, the appellant indicated it was her intent to withdraw the appeals for entitlement to service connection for the cause of the Veteran's death, and the claim for DIC.  Thus, there remain no allegations of errors of fact or law for appellate consideration on those issues.  Accordingly, the Board does not have jurisdiction to review these claims.


ORDER

The appeal as to the issue of service connection for the cause of the Veteran's death is dismissed.

The appeal as to the issue of DIC is dismissed.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


